ORDER
Upon consideration of the consent to disbarment filed by Francis John Gorman in accordance with Maryland Rule BV12 d 2, and the written recommendation of Bar Counsel, it is this 28th day of February, 1989,
ORDERED, by the Court of Appeals of Maryland, that Francis John Gorman be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall strike the name of Francis John Gorman from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Client’s Security Trust Fund and the clerks of all judicial tribunals in the State.